*551Dissenting Opinion bx
Mr. Justice Cohen:
I contend and tbe majority concedes that the actuary employed by the insurance department is in a position of conflict of interest. I believe that the evidence of record does not adequately dispose of the taint that accompanies such a conflict. Since we cannot isolate the effect of this conflict to determine the good from the bad, it follows that we cannot say, as does the majority, that this conflict was harmless. Hence I would vacate these proceedings so that a hearing without this conflict can be inaugurated.